Citation Nr: 1509713	
Decision Date: 03/09/15    Archive Date: 03/17/15

DOCKET NO.  12-31 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Journet Shaw, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1946 to January 1948.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

The December 2011 rating decision reopened the claim for service connection for bilateral hearing loss and denied the claim for service connection for bilateral hearing loss.  Despite the RO's action, the Board must perform its own de novo review of whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss before addressing the claim on its merits.  See 38 U.S.C.A. § 7104 (West 2014); see also Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board's discussion can be found below.

In an October 2012 Substantive Appeal, the Veteran requested a Board hearing.  The Veteran failed to report to his scheduled November 2014 hearing without good cause and has not requested a rescheduled hearing.  His hearing request is therefore deemed withdrawn.  38 C.F.R. § 20.704(d) (2014).

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final June 2007 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss.

2.  The evidence received since the June 2007 rating is not cumulative or redundant of the evidence of record and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bilateral hearing loss.

3.  With resolution of the doubt in his favor, the Veteran was exposed to acoustic trauma during his active duty service.  

4.  With resolution of the doubt in his favor, the Veteran's current bilateral hearing loss is related to his in-service noise exposure.

5.  With resolution of the doubt in his favor, the Veteran's tinnitus is a symptom of the Veteran's bilateral hearing loss, and therefore, is related to his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The June 2007 rating decision that denied the Veteran's claim for service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).

3.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2014).

4.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Given the Board's favorable decision in granting the petition to reopen the service connection claim for bilateral hearing loss, service connection for bilateral hearing loss and service connection for tinnitus, the Board finds that all notification and development actions needed to fairly adjudicate the appeal have been accomplished.

I. New and Material Evidence

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, 20.302(a) (2014).

Additionally, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal.  See also Bond v. Shinseki, 659 F.3d. 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-162 (1999).  

If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (Court) has held that the determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  The Court further held that new evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id. 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In a June 2007 rating decision, the RO denied the Veteran's claim for service connection for bilateral hearing loss.  In June 2007, the Veteran was advised of the rating decision and his appellate rights.  The Veteran did not file an NOD.  In addition, no evidence pertaining to the Veteran's claim was received within one year of the June 2007 rating decision.  Therefore, the June 2007 rating decision is final.  38 U.S.C.A § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103 (2014).  

In the June 2007 rating decision, the RO found that the Veteran's bilateral hearing loss did not occur in or was caused by his military service.  In addition, the RO found that there was no evidence that the Veteran's hearing loss began within one year of his separation from service.  

Since the Veteran's last prior final denial in June 2007, the Board concludes that the new and material evidence requirement to reopen his claim has been satisfied.  The Veteran submitted a November 2010 private audiology report, in which a private audiologist provided a positive etiological opinion for the Veteran's bilateral hearing loss.  The Board finds that this evidence is new as it was not previously of record and tends to prove a previously unestablished fact necessary to substantiate the underlying claim of service connection.  The November 2010 audiology report will be presumed credible for the purpose of reopening the claim.  Consequently, the claim of entitlement to service connection for bilateral hearing loss is reopened.  

II.  Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

In some cases, service connection may be established by showing evidence of a chronic disease in service, which requires a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id.  The provisions of 38 C.F.R. § 3.303(b) pertaining to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Organic diseases of the nervous system, including sensorineural hearing loss and tinnitus, are listed as chronic conditions under 38 C.F.R. § 3.309(a).  See Fountain v. McDonald, No. 13-0540, 2015 WL 510609 (Vet. App. Feb. 9, 2015).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder on a direct basis, there must be competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

Certain chronic diseases, including sensorineural hearing loss and tinnitus, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2014); see also, Fountain at 12. 

With respect to hearing loss, impaired hearing will be considered to be a disability under the laws administered by VA when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Court has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 38 C.F.R. § 3.385 establish when hearing loss is severe enough to be service connected.  Hensley at 159.

The Veteran is competent to describe the nature and extent of the Veteran's in-service noise exposure.  See C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).

VA issued a June 2007 Formal Finding of Unavailability of the Veteran's service medical records.  The National Personnel Records Center indicated that the Veteran's service medical records had been destroyed in a fire.  The Veteran did not respond to requests to provide additional information to perform an additional search for records or submit any records that he may have had in his possession.  

The Veteran contends that his current bilateral hearing loss and tinnitus was caused by his exposure to noise when he went to the firing range without ear protection during his military service.  The Veteran said that when he was discharged from service in 1948, he received a physical for a job in which he was told that he had a bad hearing problem.  See October 2012 VA Form 9.  The Veteran's four adult children stated that, even as children, they remembered their father always had a hearing problem and that they had difficulty communicating with him.  See March 2012 statements.  

At an April 1993 VA examination to evaluate the Veteran for a non-service-connected disability pension claim, he underwent an audiological examination.  The Veteran reported having hearing problems for the past several years which had gradually been getting worse.  He had been wearing a hearing aid in his right ear for the past 15 years.  Upon objective evaluation, the VA examiner diagnosed the Veteran with moderate to severe bilateral sensorineural hearing loss.  

The Veteran submitted the results of a November 2010 private audiology evaluation.  The Veteran reported that he had bilateral hearing loss and ringing in both ears, but more on his right than his left.  He explained that he had been exposed to noise in the military while he was on the firing range without ear protection and while working as an auto mechanic.  He reported being told of his hearing problem while applying for a job after he left the military.  The Veteran said that he had worked in a factory for 30 years and that his post-military occupational noise exposure was not as much as he experienced while in the military.  He described it as "a bit noisy."  Upon objective evaluation, the private audiologist diagnosed the Veteran with bilateral severe to profound hearing loss.  She found that the hearing loss was substantial and that it was likely that some of his hearing loss was due to his military experience.  No opinion was provided as to etiology of the Veteran's tinnitus. 

At a November 2011 VA audiological examination, the VA examiner interviewed the Veteran, reviewed his claims file and performed audiological testing.  The Veteran reported that while he was in the service, he worked as an auto parts clerk and a mechanic.  He said that his in-service noise exposure was the result of being on the firing range once a month during training.  After service, the Veteran said he worked in the office of factories as a quality control inspector.  He would periodically have to go into the noisy factory, but he said hearing protection was not required.  He said his only recreational noise exposure was from a lawnmower.  The Veteran explained that he did not notice his hearing problems until he had a hearing test while applying for a job after he left the military.  The Veteran reported that his tinnitus began 10 to 15 years ago, occurred periodically once every month or every six months and lasted about an hour.  The VA examiner opined that the Veteran's diagnosed bilateral sensorineural hearing loss was less likely than not due to loud noise exposure while he was in the service.  The VA examiner also found that the Veteran's tinnitus was at least as likely as not a symptom associated with his hearing loss, but less likely than not caused by or a result of military noise exposure.  The VA examiner concluded that the Veteran's tinnitus was sporadic and seldom, and therefore, not likely due to acoustic trauma while he was in the service.  

Consistent with his military occupational specialty (MOS) as an auto mechanic and based on the Veteran's competent and credible statements that he was exposed to noise on the firing range, the Veteran was exposed to acoustic trauma during his active duty service.  

The evidence is in relative equipoise as to whether the Veteran's bilateral hearing loss and tinnitus are related to his in-service noise exposure.  The Veteran has a current diagnosis for bilateral sensorineural hearing loss.  The November 2011 VA examiner found that the Veteran's tinnitus was at least as likely as not a symptom associated with his bilateral hearing loss.  

The record includes conflicting medical opinions as to whether the Veteran's bilateral hearing loss was related to his military noise exposure.  The law provides that when service treatment records are missing and/or presumed destroyed, VA's obligation to consider the "benefit of the doubt" doctrine is heightened. 
Resolving all reasonable doubt in favor of the Veteran, the Veteran's claim for service connection for bilateral hearing loss must be granted.  Furthermore, as the Veteran's tinnitus has been shown to be a symptom of his bilateral hearing loss, the service connection claim for tinnitus must also be granted.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

New and material evidence has been received, and the petition to reopen the claim of entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


